Citation Nr: 0003271	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-32 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of fracture, navicular, left wrist, currently 
evaluated as 20 percent disabling, to include the issue 
whether an evaluation in excess of 10 percent was warranted 
prior to December 8, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from January 1959 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision of the 
Newark, New Jersey Department of Veterans Affairs Regional 
Office (RO).  The rating decision continued the evaluation of 
the veteran's left wrist disability at 10 percent.  The 
veteran filed a notice of disagreement with the rating 
decision in March 1997.  In July 1997, the RO provided the 
veteran with a statement of the case.  In September 1997, the 
veteran filed his substantive appeal.

A personal hearing was held at the RO in September 1997.  In 
May 1998, the RO issued a rating decision granting a 
temporary total convalescent rating for the left wrist 
disability, pursuant to 38 C.F.R. § 4.30, from December 8, 
1997, to March 31, 1998, and increasing the rating to 20 
percent from April 1, 1998.  

In addition to the disorder of the left wrist at issue, the 
veteran is also service connected, in pertinent part, for 
residuals of a right hand injury, evaluated as 50 percent 
disabling, and fusion of the left thumb with arthritis, 
evaluated as 10 percent disabling.  In a January 1999 rating, 
entitlement to a total rating based on individual 
unemployability was established.  The veteran is also 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114(s) and 38 C.F.R. § 3.350(i).




FINDINGS OF FACT

1.  Prior to December 8, 1997, the veteran's residuals of a 
left wrist navicular fracture were characterized by nonunion 
of the fractured bone, arthralgia, limitation of motion, and 
functional loss.

2.  After March 31, 1998, the veteran's residuals of a left 
wrist navicular fracture have been characterized by union of 
the fractured bone, degenerative joint disease, and 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for residuals of 
fracture, navicular, left wrist, prior to December 8, 1997, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5214, 5215 (1999).

2.  The criteria for a 30 percent evaluation for residuals of 
fracture, navicular, left wrist, from April 1, 1998, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5214, 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records indicate that the veteran fractured 
his left wrist during service in January 1959.  The fracture 
was not diagnosed or treated until June 1959.  During that 
month, the veteran was admitted to the United States Naval 
Hospital (USNH) in Corpus Christi, Texas after being seen on 
consultation there.  A June 1959 treatment note prepared 
there stated a diagnosis of fracture, simple, left carpal 
navicular, with no artery or nerve involvement.  On 
subsequent examination at the USNH in July 1959, it was noted 
that the veteran "ha[d] developed a well-defined nonunion 
[fracture], navicular" and that surgery might be necessary. 

The veteran was admitted to the Corpus Christi, Texas USNH in 
August 1959 and his diagnosis changed to nonunion of 
fracture, left navicular.  In September 1959, a bone fusion 
with iliac graft was performed at the USNH to address the 
nonunion. 

Service medical records also documented that after the 
September 1959 surgery, the nonunion of the left navicular 
fracture persisted.  It was also observed that the veteran 
had fallen on his left wrist in October 1960.  

In May 1962, a Medical Evaluation Board found that there had 
been no amelioration post-surgery of the nonunion and 
recommended that the veteran receive a disability discharge.  
It was found that the veteran was unfit to perform his duties 
because of his left wrist condition and disabilities 
involving his right hand. 

Postservice medical records documented that in December 1963, 
the veteran underwent surgery on his left wrist for a second 
time.  This surgery, which was performed at the Irwin United 
States Army Hospital (USAH) in Fort Riley, Kansas,  consisted 
of a radial styloidectomy and a bone graft to the navicular. 

The veteran underwent a VA examination in February 1970.  The 
examination report documented limitations in range of motion 
of the veteran's left wrist.  The report of x-rays taken in 
connection with the examination stated that the nonunion of 
the left navicular fracture had persisted, that the outer 
portion of the articular surface of the radius bone was 
defective because of loss of substance and the inner portion 
evinced hypertrophic changes, and that in all other respects 
the carpals appeared to be normal.  

Outpatient clinical records received from the Coast Guard 
spanned January 1987 to September 1988.  The records 
indicated that the left wrist of the veteran had been 
examined in April 1988 after he complained of wrist and hand 
pain and recurrent stiffness.  The examination note reflected 
that the veteran had limited range of motion with his left 
wrist and that medication for pain was prescribed.   The 
impression set forth in the note was gout; however, it was 
suggested also that certain of the symptoms upon which this 
impression was founded might have been the result of the 
veteran's history of left wrist surgery.  A September 1986 
treatment record also noted gout (although without specifying 
the body part or parts involved).

In July 1996, in connection with the current claim, the 
veteran again underwent VA examination, including a special 
orthopedic examination.  The report of the orthopedic 
examination noted that the veteran complained that he had 
chronic pain in his left wrist and hand and that the pain was 
worse in cold weather.  It was observed that the veteran was 
right-handed.  The history noted that the veteran had fallen 
twice on his left wrist during service and had undergone two 
bone grafts.  It was also documented in the history that 
while the veteran had undergone partial amputations of two 
fingers of the right hand, the veteran considered his left 
hand to be in worse condition than his right.  It was 
indicated that the veteran's ability to grasp, push, pull, 
and twist with the hand was more limited for his left hand 
than for his right and that, currently, the veteran wore a 
brace when performing any left hand activity.  Upon 
examination, no swelling of the veteran's left wrist was 
found.  Dorsiflexion was 10 degrees, palmar flexion 20 
degrees, radial deviation 10 degrees, and ulnar deviation 15 
degrees.  X-rays were reported to reveal an old nonunion 
fracture of the left carpal navicular bone with post-
traumatic arthritic changes.  There was a narrowing of spaces 
between the carpal bones and between the carpal bones and the 
radius.  The impression of the examiner was arthralgia of the 
left wrist with markedly decreased range of motion and 
"severe decrease in functional ability."    

In September 1997, the veteran testified at a personal 
hearing.  He stated that he had pain in his left wrist every 
day with any motion but had no pain when he was not moving 
the wrist.  He testified that during flare-ups of his left 
wrist pain, which he said could last between two hours and 
two days, he wore a brace and took medication.  The veteran 
maintained that he had limited movement in his left wrist and 
limited strength in his left hand.  He also recounted that he 
was an automobile mechanic and could not perform his job 
properly because it required both the strength to lift heavy 
objects and specific strength in the hands (for example, to 
tighten parts of an engine).  He stated that he had ceased 
working at his trade a number of years before.  

Records received by the RO in April 1998 from VA Medical 
Center (VAMC) in Philadelphia, Pennsylvania documented that 
in December 1997, the veteran again underwent left wrist 
fusion surgery.  An iliac crest bone graft was performed and 
a plate inserted.  The December 1997 discharge summary noted 
that the veteran had longstanding degenerative joint disease.  
Another December 1997 record stated that the veteran had 
"severe" arthritis in his left wrist.  A post-operative 
treatment note observed that the veteran complained of 
stiffness in the fingers of his left hand and that 
occupational therapy for finger mobilization was being 
prescribed.  A February 1998 follow-up note concerning the 
left wrist condition of the veteran recorded that he 
complained of pain.  The note stated that x-rays disclosed 
that the post-surgical fusion was good. 

In June 1998 another VA examination was performed.  
Photographs of the veteran's hands were also taken at that 
time.  The examiner documented that the veteran had reported 
that the pain he had been having in his left wrist was gone.  
Upon examination of his left wrist, the veteran was found to 
have 7 degrees of radial deviation, "effusion" at the wrist 
with no motion.  This was in neutral as far as dorsal volar 
positioning.  The diagnoses pertinent to the left wrist were 
status post-fusion with stability and 7 degrees of radial 
deviation and early DuPuytren's palmar fibrosis in the ray, 
4th metacarpal, without contracture.  The examiner also noted 
functional limitations of the veteran's left hand involving 
weakness, fatigability, lack of endurance, and 
incoordination.  The same limitations were noted with respect 
to the veteran's right hand.  The examiner opined that given 
these functional limitations, the veteran would have 
difficulty working.  

The claims file also contained a report concerning a 
consultation for his left wrist fusion that the veteran had 
in October 1998 at the Philadelphia, Pennsylvania VAMC.  It 
documented that x-rays indicated degenerative joint disease 
of the wrist and hand with metacarpophalangeal joint pain and 
that physical therapy was prescribed.

In January 1999 the RO received a December 1998 written 
opinion of a private physician, Roy B. Friedenthal, M.D.  Dr. 
Friedenthal observed that x-rays revealed evidence of 
previous surgery at the carpometacarpal joint of the left 
hand.  Dr. Friedenthal reported that on examining the 
veteran's left wrist and hand, he found the veteran to have a 
"rigid effusion" with some radial deviation at the wrist 
but no pain upon attempted motion.  He also reported that he 
found the veteran to have painless motion of the 
carpometacarpal joint of the left hand.  Dr. Friedenthal 
stated an impression that the veteran's left hand showed 
evidence of a solid fusion at the wrist with a dorsal plate.

II.  Analysis

The veteran's current claim was filed in February 1996.  At 
that time, the disability was evaluated at 10 percent under 
Diagnostic Code 5212 (pertaining to impairment of the 
radius).  In February 1997, the RO continued the 10 percent 
evaluation.   The rating decision indicated that the 
evaluation had been based on the criteria of Diagnostic Code 
5215 (pertaining to limitation of motion of the wrist).  
Subsequently, in a June 1998 rating decision, the RO 
increased the evaluation of the veteran's disability to 20 
percent.  The 20 percent evaluation took effect April 1, 
1998, following the expiration of a 100 percent temporary 
total convalescent rating under 38 C.F.R. § 4.30 for the 
period December 8, 1997 to March 31, 1998.  The June 1998 
rating decision cited Diagnostic Code 5010 (pertaining to 
traumatic arthritis) and Diagnostic Code 5214 (pertaining to 
ankylosis of the wrist).  A January 1999 rating decision 
issued during the pendency of the current appeal continued 
the 20 percent evaluation under the same Diagnostic Codes.

In the June 1998 rating decision, the RO also granted the 
veteran service connection for a left thumb fusion due to 
arthritis as secondary to the veteran's left wrist condition 
and rated the left thumb disability at 10 percent under 
Diagnostic Codes 5010-5214.

As an initial matter, the Board observes that because the 
veteran has alleged that his disability has increased in 
severity, his claim for an increased evaluation is well 
grounded.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  VA regulations 
require that, in evaluations of a given disability, that 
disability be viewed in relation to its whole recorded 
history.  See 38 C.F.R. §§ 4.1, 4.2.  When there is a 
question as to which of two ratings should be assigned to a 
disability, the higher rating must be assigned if the 
disability pictured by the record more closely approximates 
the criteria required by that rating.  38 C.F.R. § 4.7.  In 
every instance in which the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.  All VA regulations which the face of the 
record indicates are potentially relevant to the claim for 
increased evaluation will be considered by the Board, whether 
explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  Thus, a claim for an 
increased evaluation of disability will be granted unless a 
preponderance of the evidence of record is against the claim.  
38 U.S.C.A. § 5107(b) (West 1991).

The history of the left wrist disability of the veteran has 
been noted.  See Schafrath v. Derwinski, 1 Vet. App. 589.  
However, in a claim for an increased evaluation, the present 
level of the disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Therefore, evidence of record 
most pertinent to the claim will be that bearing on this 
issue.  

a.  Entitlement to an evaluation in excess of 10 percent for 
residuals 
of fracture, navicular, left wrist, prior to December 8, 1997 

As observed above, the February 1997 rating decision which 
the veteran appeals denying his request for an increased 
evaluation and continuing the existing 10 percent rating 
employed the criteria pertaining to limitation of motion of 
the wrist set out in Diagnostic Code 5215.  Because that 
Diagnostic Code affords a maximum evaluation of 10 percent, 
an increased rating is not available to the veteran 
thereunder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(1999).

As remarked above, the 10 percent evaluation for the 
veteran's left wrist disability had been assigned under 
Diagnostic Code 5212 in a June 1970 rating decision. 
Diagnostic Code 5212 concerns impairment of the radius.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5212 (1999).  Since the 
disability at issue involves the minor extremity of the 
veteran, the maximum evaluation available to him under this 
Diagnostic Code is 30 percent.  However, the disability at 
issue in this appeal concerns the left wrist navicular bone.  
This is not the equivalent of the radius.  Therefore, 
Diagnostic Code 5212 is inapplicable to the disability in 
question. 

Diagnostic Code 5214 is potentially relevant to disabilities 
involving the wrist. Diagnostic Code 5214 concerns ankylosis 
of the wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 
(1999).  Again, however, no finding of ankylosis of the left 
wrist prior to December 8, 1997, is documented by the medical 
evidence of record.  Therefore, this Diagnostic Code is 
inapplicable to the veteran's left wrist disability prior to 
December 8, 1997.

The medical evidence does reveal that during his 1996 
examination by VA, the veteran was found to have left wrist 
arthralgia and, on X-ray, post-traumatic arthritis.  Such a 
condition might be rated by analogy as traumatic arthritis 
under Diagnostic Code 5010.  This Diagnostic Code in turn 
directs that the condition in concern be rated as 
degenerative arthritis under Diagnostic Code 5003.  See 
38 C.F.R. § 5010 (1999).  However, Diagnostic Code 5003 
provides that when limitation of motion is a characteristic 
of the disability in question, it is to be rated under the 
Diagnostic Code dealing with limitation of motion for the 
specific joint or joints at issue.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).   In this case, because there 
has been a finding of limitation of motion, the veteran's 
left wrist disability would be evaluated under Diagnostic 
Code 5215, which, as has been observed, affords a rating of 
no more than 10 percent.

In addition, a compensable disability rating may be given 
under VA regulations for disability due to, among other 
causes, pain on use of the part or parts concerned, and/or 
weakness and fatigability on their use if such is supported 
by adequate pathology and evidenced by the visible behavior 
of a claimant in undertaking motion.  A finding of limited 
range of motion and/or instability of the part or parts 
concerned is not required in such a case.  Schafrath v. 
Derwinski, 1 Vet. App. at 592.  Weakness is as significant as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45 (1999).  Therefore, a compensable rating of disability 
may be warranted for functional loss due to such factors.  38 
C.F.R. § 4.40.  Furthermore, a compensable rating for 
disability of a joint or joints may be given for weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.), pain 
on movement, and excess fatigability upon use of the disabled 
part or parts.  38 C.F.R. § 4.45.  A compensable rating could 
be warranted regardless of whether symptoms were displayed 
upon repeated use or during flare-ups only.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  

The 1996 VA examination report in this case indicated that 
the veteran had frequent pain in his left wrist and had 
sustained a severe loss of function as a result of his 
injury.  The veteran's hearing testimony of September 1997 
was to the same effect.  The record indicates that during the 
period prior to December 8, 1997, the veteran wore a brace on 
his left upper extremity in order to perform activities with 
his left hand and following flare-ups of pain.  

Therefore, the Board determines that a preponderance of the 
evidence supports the veteran's claim for an increased 
evaluation of his left wrist disability prior to December 8, 
1997.   See 38 U.S.C.A. § 5107(b).  The Board is of the 
opinion that an additional disability evaluation of 10 
percent is warranted on account of functional loss related to 
pain, resulting in a rating of 20 percent.  See 38 C.F.R. 
§ 4.40; see 38 C.F.R. § 4.3.  It is the opinion of the Board 
that the evidence of record does not support a higher 
evaluation for the period prior to December 8, 1998, than 
that granted by this decision.

b.  Entitlement to an evaluation in excess of 20 percent for 
residuals 
of fracture, navicular, left wrist

In evaluating the veteran's claim for an increased rating of 
his left wrist disability, the Board considers the veteran to 
be seeking the maximum benefit allowed by law and regulation.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claimant is 
presumed to be seeking the maximum benefit allowed by law and 
regulation for the disability in question, and a claim 
remains in controversy when less than the maximum benefit has 
been awarded).  The veteran has not been granted the maximum 
evaluation for his left wrist condition potentially available 
to him.  Therefore, the increase in the evaluation of his 
disability from 10 percent to 20 percent by the June 1998 
rating decision issued during the pendency of this appeal did 
not foreclose the claim of the veteran for the period covered 
by that award.

The current 20 percent evaluation of the veteran's left wrist 
disability is based on the criteria contained in Diagnostic 
Code 5214.  Because the disability involves a minor extremity 
of the veteran, the maximum rating that would be available to 
him under this Diagnostic Code is 40 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (1999).  However, the veteran's 
condition does not meet the criteria for a 40 percent 
evaluation of a disability involving a minor extremity, which 
requires unfavorable ankylosis, in any degree of palmar 
flexion, or radial or ulnar deviation.  The medical evidence 
does not demonstrate this combination of conditions.  For a 
30 percent evaluation of disability involving a minor 
extremity, Diagnostic Code 5214 requires a showing of 
ankylosis of the wrist in any other position except 
favorable, which is defined as existing when there is 20 to 
30 degrees of dorsiflexion.  The report of the June 1998 VA 
examination states that the veteran's wrist had no motion in 
neutral, or at 0 degrees, in the dorsal volar position.  That 
is, there was ankylosis in this position, which is one other 
than favorable.  

Therefore, the Board determines that a preponderance of the 
evidence supports the veteran's claim for an evaluation of 
his left wrist disability in excess of 20 percent.  See 38 
U.S.C.A. § 5107(b).  The Board is of the opinion that a 30 
percent evaluation of the veteran's left wrist disability 
under Diagnostic Code 5214 is warranted from April 1, 1998.  
It is the opinion of the Board that the evidence of record 
does not support a higher evaluation than that granted by 
this decision.  In making this determination, the Board has 
considered whether a higher rating based on 38 C.F.R. §§ 4.40 
and 4.45 is warranted, but does not find that the evidence 
supports a rating in excess of 30 percent.  The evidence 
developed after December 8, 1997 demonstrates that such an 
increase is not warranted for the period beginning April 1, 
1998.  The veteran had surgery in December 1997 to fuse the 
left wrist bone that had been fractured.  The report of the 
June 1998 VA examination stated that the veteran recounted 
that the longstanding pain in his left wrist had ceased.  
Likewise, the December 1998 opinion submitted by Dr. 
Friedenthal found the veteran to have had no pain on 
attempted motion of his wrist.  Therefore, the Board finds 
that an increase in the schedular rating on account of pain 
and functional loss for the period beginning April 1, 1998 
would not be justified.

The veteran and his representative have argued that an 
extraschedular rating for this disability is appropriate.  
The Board disagrees.  The veteran's left wrist disability 
does not present such an exceptional or unusual disability 
picture (with such related factors as marked interference 
with employment or frequent periods of hospitalization) as to 
render impractical the application of regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (1999).




ORDER

An increased evaluation of 20 percent for residuals of 
fracture, navicular, left wrist prior to December 8, 1997 is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

An increased evaluation of 30 percent for residuals of 
fracture, navicular, left wrist from April 1, 1998 is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

